Citation Nr: 1102690	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-36 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a (BVA or Board) on appeal from a November 
2003 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  That decision 
granted service connection for degenerative arthritis of the 
lumbar spine with a bulging disc at L4-5 and scoliosis and 
assigned a 10 percent disability evaluation effective from June 
26, 2003.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for further development in February 
2008 and March 2009.  That development was completed, and the 
case was returned to the Board for appellate review.  The Board 
then issued a decision in August 2010 on the issues of 
entitlement to a higher initial evaluation for the degenerative 
arthritis of the lumbar spine with a bulging disc at L4-5 and 
scoliosis.  However, the Board also noted that there was some 
evidence indicating that the Veteran may be unemployed as a 
result of his service-connected back disability for which an 
appeal of the disability rating is pending.  The Court has held 
that if the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   
Therefore, the Board determined that the issue of entitlement to 
TDIU was on appeal and remanded that issue for the RO to develop 
in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran has not been afforded a VA examination 
in connection with his claim for entitlement to TDIU, and his 
representative requested that he be provided one in a December 
2010 written brief presentation.  The Veteran is currently 
service-connected for and assigned a 50 percent disability 
evaluation for major depressive disorder; a 20 percent disability 
evaluation for degenerative arthritis of the lumbar spine with a 
bulging disc at L4-5 and scoliosis; a 10 percent disability 
evaluation for neurological impairment of the left lower 
extremity (radiculopathy); and, a 10 percent disability 
evaluation for neurological impairment of the right lower 
extremity (radiculopathy).  His combined evaluation is 70 
percent.  As such, the Veteran does meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  However, the 
evidence of record does not include a medical opinion addressing 
the combined effect of his service-connected disabilities and 
whether those disabilities alone render him unemployable.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the combined effect of the 
Veteran's service-connected disabilities on 
his ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


